Opinion Dissenting,
Mb. Justice Williams :
I dissent from the judgment in this case because I cannot agree that a well-settled rule of public policy of this commonwealth must give way to considerations of mere comity. The contract set up as a defence to this action is a release to a common carrier from liability for its own negligence. It is well settled in this state that such a release is against public policy. Comity does not require more of us than to give effect to the lex loci contractus, when not subversive of the public policy of our own state. This has been distinctly held by the Court of Appeals of New York, in which this release was executed, and in whose behalf comity is asked. I would follow the Court of Appeals, because comity can require no more of us in any given case than the courts of the place of the contract would yield to us for comity’s sake; and because I believe the rule to rest on solid ground.
Mb. Justice Stebbett concurred in this dissent.